12/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0181


                                       DA 21-0181
                                    _________________

IN RE THE MARRIAGE OF:

ALIA DAY FLOREN,

             Petitioner and Appellee,
                                                                     ORDER
      v.

JAVIER BAUTISTA-SCHEUBER,

             Respondent and Appellant.
                                _________________

       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee’s response brief
filed electronically on December 1, 2021, this Court has determined that the brief does
not comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 11(6)(b)(ii) provides that the cover page of the brief must include
the cause number in this Court. Appellee’s response brief contains the incorrect cause
number.
       M. R. App. P. 12(1)(a) requires that a brief contain a table of contents with page
references and a table of cases, statutes, and other authorities cited, with references to the
pages of the brief where they are cited, alphabetically arranged. Appellee’s brief contains
a table of authorities; however, its contents do not meet the requirements of M. R. App.
P. 12(1)(a) due to incomplete citations to authorities with references to pages of the brief
where they are cited.
       M. R. App. P. 12(1)(d) requires a statement of the facts relevant to the issues
presented, with references to the pages or the parts of the record at which material facts
appear. Appellee's statement of the facts fails to cite to the record.
       M.R. App. P. 12(1)(g) requires that the brief contain citations to the authorities,
statutes, and pages of the record relied on in the argument. Appellee’s response brief
lacks sufficient citations to references throughout the argument section.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellee shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellee and to all
parties of record.




                                                                                   Electronically signed by:
                                                                                    James Jeremiah Shea
                                                                              Justice, Montana Supreme Court
                                                                                      December 2 2021